 
 
IV 
112th CONGRESS
1st Session
H. RES. 505 
IN THE HOUSE OF REPRESENTATIVES 
 
December 20, 2011 
Mr. Austria submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing the sense of sympathy of the House of Representatives to those who perished or were displaced in the Philippines as a result of the December 16, 2011 flooding. 
 
 
Whereas on Friday, December 16, 2011, Tropical Storm Washi (Sendong) struck the island of Mindanao with over seven inches of rain; 
Whereas because Mindanao historically only receives two inches of rain in December and is bypassed by most typhoons and tropical storms, the island was caught unprepared for the devastating flash floods and mud slides that resulted from this storm; 
Whereas close to 1,000 people have perished from the December 16, 2011, flash flooding, many from the hardest hit cities of Iligan and Cagayan de Oro; 
Whereas 143,000 people have been affected by Tropical Storm Washi, including 45,000 evacuees, of which almost 16,000 are children; 
Whereas Philippines President Benigno Aquino III has declared a state of national calamity as the country recovers from the tropical storm, including relieving overcapacity morgues and burying the dead to avoid the spread of disease and also caring for the thousands of evacuees who currently lack sufficient water, food, and other necessities; 
Whereas Tropical Storm Washi has been called the deadliest storm anywhere in the world in 2011; and 
Whereas the United States and the Philippines are close allies with a strong history of friendship and international cooperation: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns with the people of the Philippines and all the areas affected for the horrific loss of life caused by Tropical Storm Washi, and the ensuing floods; 
(2)conveys its deepest sympathy and condolences to the relatives of the victims of this tragedy; 
(4)reaffirms the longstanding friendship and cooperation shared between the United States and the Philippines, and expresses its strong desire to continue and strengthen this relationship in the future; 
(5)pledges its support to assist in disaster relief, or otherwise provide support to reduce further loss of life and suffering of the Filipino people; and 
(6)urges the United States Government to continue to work with the people and the leadership of the Republic of the Philippines during their recovery and reconstruction efforts. 
 
